

117 HR 3793 IH: Supporting Families of the Fallen Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3793IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Roy (for himself, Mrs. Miller-Meeks, Mr. Levin of California, and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to increase the maximum amount of a policy under the Veterans' Group Life Insurance and Servicemembers' Group Life Insurance, and for other purposes.1.Short titleThis Act may be cited as the Supporting Families of the Fallen Act.2.Veterans Group Life Insurance, Servicemember Group Life Insurance(a)In generalSection 1967(a)(3)(A)(i) of title 38, United States Code, is amended by striking $400,000 and inserting $500,000.(b)Effective date and determination of the SecretaryThis Act shall take effect on the later of—(1)60 days after the date of enactment of this Act; or(2)the 1st date on which the Secretary of Veterans Affairs determines that— (A)the new maximum amount and the premiums for such amount are administratively and actuarially sound for the insurance program; and(B)this change will not result in such program operating at a loss.